Third District Court of Appeal
                               State of Florida

                      Opinion filed November 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1837
                      Lower Tribunal No. F14-26627
                          ________________


                             Osman Lopez,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

     Gennaro Cariglio Jr., for appellant.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS, and MILLER, JJ.

     PER CURIAM.

UPON MOTION TO REVIEW ORDER DENYING POST-TRIAL RELEASE
      Appellant, Osman Lopez, seeks review of a lower court order denying

his amended motion for post-trial release pending appeal.            We have

jurisdiction.   See Fla. R. App. P. 9.140(h)(4).       As the State properly

concedes, the trial court erred in failing to render written findings supporting

the denial of bail. See Fla. R. Crim. P. 3.691(b); Fla. R. App. P. 9.140(h)(3).

Accordingly, we grant the motion for review and reverse and remand with

instructions for the court to reconsider the amended motion within three days

of the date of this opinion. In doing so, the court shall examine the factors

enunciated in Younghans v State, 90 So. 2d 308, 310 (Fla. 1956), and, in

the event post-trial release is again denied, reduce its reasons to writing.

      Reversed and remanded for further proceedings consistent with this

opinion.




                                       2